DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,246,067 in view of RYU et al. (US 2020/0314731).

Application No. 17/561,224
U.S. Patent No. 11,246,067
1. A method performed by a Base Station (BS) for cell selection or reselection, the method comprising: 
   transmitting, to a User Equipment (UE), allowed Non-Public Network (NPN) information that is in a form of a Cell Access Group (CAG) Identity (ID) list or in a form of a Stand-alone Non-Public Network (SNPN) ID list; and 
     transmitting, to the UE, NPN information and area information associated with the NPN information via a System Information Block (SIB) Type 1 (SIB1), the NPN information comprising an NPN ID list, wherein: 

    in a case that the allowed NPN information is in the form of the CAG ID list, the allowed NPN information enables the UE to perform a first procedure; 
    in a case that the allowed NPN information is in the form of the SNPN ID list, the allowed NPN information enables the UE to perform a second procedure; 

    the first procedure comprises: 
    selecting a Public Land Mobile Network (PLMN) to register, and selecting a cell to camp on after determining that a first NPN ID in the NPN ID list comprises a first PLMN ID and a CAG ID, the first PLMN ID identifying the PLMN, the CAG ID belonging to the CAG ID list, the CAG ID associated with a CAG belonging to the PLMN; and 
   the second procedure comprises: 
    selecting the cell to camp on after determining that a second NPN ID in the NPN ID list comprises a second PLMN ID and a Network ID (NID), the second PLMN ID and the NID belonging to the SNPN ID list.
1. A method performed by a User Equipment (UE) for cell selection or reselection, the method comprising: 
   
storing allowed Non-Public Network (NPN) information that is in a form of a Cell Access Group (CAG) Identity (ID) list or in a form of a Stand-alone Non-Public Network (SNPN) ID list; 
   receiving NPN information and area information associated with the NPN information via a System Information Block (SIB) Type 1 (SIB1) broadcast by a cell, the NPN information comprising an NPN ID list; 

    performing a first procedure according to the allowed NPN information when the allowed NPN information is in the form of the CAG ID list; and
 performing a second procedure according to the allowed NPN information when the allowed NPN information is in the form of the SNPN ID list, 

    wherein the first procedure comprises:  
    selecting a Public Land Mobile Network (PLMN) to register; and selecting the cell to camp on after determining that a first NPN ID in the NPN ID list comprises a first PLMN ID and a CAG ID, the first PLMN ID identifying the PLMN, the CAG ID belonging to the CAG ID list, the CAG ID associated with a CAG belonging to the PLMN; and 
   wherein the second procedure comprises: 
    selecting the cell to camp on after determining that a second NPN ID in the NPN ID list comprises a second PLMN ID and a Network ID (NID), the second PLMN ID and the NID belonging to the SNPN ID list.
2. The method of claim 1, wherein the area information comprises at least one of a Tracking Area Code (TAC), a cell ID, and a Radio Access Network Area Code (RANAC).
2. The method of claim 1, wherein the area information comprises at least one of a Tracking Area Code (TAC), a cell ID, and a Radio Access Network Area Code (RANAC).
3. The method of claim 1, wherein a maximum number of NPN IDs in the NPN ID list is configured by the cell as 12.
3. The method of claim 1, wherein a maximum number of NPN IDs in the NPN ID list is configured by the cell as 12.
4. The method of claim 1, wherein the first NPN ID indicates a Public Network Integrated NPN (PNI-NPN) deployed with support of the PLMN
4. The method of claim 1, wherein the first NPN ID indicates a Public Network Integrated NPN (PNI-NPN) deployed with support of the PLMN.
5. The method of claim 1, wherein the second NPN ID indicates an SNPN.
5. The method of claim 1, wherein the second NPN ID indicates an SNPN.
6. The method of claim 1, wherein the first procedure further comprises:

filtering out all NPN IDs excluding the first PLMN ID from the NPN ID list; and

selecting an NPN ID that includes the CAG ID belonging to the CAG ID list from a remaining portion of the NPN ID list as the first NPN ID.
6. The method of claim 1, wherein the first procedure further comprises: filtering out all NPN IDs not including the first PLMN ID from the NPN ID list; and selecting an NPN ID that includes the CAG ID belonging to the CAG ID list from a remaining portion of the NPN ID list as the first NPN ID.
7. The method of claim 1, wherein each SNPN ID in the SNPN ID list comprises a PLMN ID portion and an NID portion.
7. The method of claim 1, wherein each SNPN ID in the SNPN ID list comprises a PLMN ID portion and an NID portion.
8. The method of claim 7, wherein:
the second PLMN ID in the second NPN ID matches the PLMN ID portion of an SNPN ID in the SNPN ID list; and the NID in the second NPN ID matches the NID portion of the SNPN ID in the SNPN ID list.
8. The method of claim 7, wherein: the second PLMN ID in the second NPN ID matches the PLMN ID portion of an SNPN ID in the SNPN ID list; and the NID in the second NPN ID matches the NID portion of the SNPN ID in the SNPN ID list.
9. The method of claim 1, wherein the area information comprises first area information and second area information, the first area information is associated with the first NPN ID, and the second area information is associated with the second NPN ID.
9. The method of claim 1, wherein the area information comprises first area information and second area information, the first area information is associated with the first NPN ID, and second area information is associated with the second NPN ID.
10. The method of claim 1, wherein the second procedure further comprises:
filtering out all NPN IDs excluding the second PLMN ID and the NID from the NPN ID list; and selecting an NPN ID that includes the second PLMN ID and the NID from a remaining portion of the NPN ID list as the second NPN ID.
10. The method of claim 1, wherein the second procedure further comprises: filtering out all NPN IDs not including the second PLMN ID and the NID from the NPN ID list; and selecting an NPN ID that includes the second PLMN ID and the NID from a remaining portion of the NPN ID list as the second NPN ID.
11. A Base Station (BS) comprising:
at least one memory storing a set of instructions; and at least one processor coupled to the at least one memory, the at least one processor configured to execute the set of instructions to:
    transmit, to a User Equipment (UE), allowed Non-Public Network (NPN) information that is in a form of a Cell Access Group (CAG) Identity (ID) list or in a form of a Stand-alone Non-Public Network (SNPN) ID list; and 
    transmit, to the UE, NPN information and area information associated with the NPN information via a System Information Block (SIB) Type 1 (SIB1), comprising an NPN ID list, 
    
   wherein: in a case that the allowed NPN information is in the form of the CAG ID list, the allowed NPN information enables the UE to perform a first procedure; 
   in a case that the allowed NPN information is in the form of the SNPN ID list, the allowed NPN information enables the UE to perform a second procedure; 
   the first procedure comprises: selecting a Public Land Mobile Network (PLMN) to register, and selecting a cell to camp on after determining that a first NPN ID in the NPN ID list comprises a first PLMN ID and a CAG ID, the first PLMN ID identifying the PLMN, the CAG ID belonging to the CAG ID list, the CAG ID associated with a CAG belonging to the PLMN; and 
    the second procedure comprises: selecting the cell to camp on after determining that a second NPN ID in the NPN ID list comprises a second PLMN ID and a Network ID (NID), the second PLMN ID and the NID belonging to the SNPN ID list.

11. A User Equipment (UE) comprising: a memory; and at least one processor coupled to the memory, the at least one processor being configured to: 


   store allowed Non-Public Network (NPN) information that is in a form of a Cell Access Group (CAG) Identity (ID) list or in a form of a Stand-alone Non-Public Network (SNPN) ID list; 
    
    receive NPN information and area information associated with the NPN information via a System Information Block (SIB) Type 1 (SIB1) broadcast by a cell, 
    the NPN information comprising an NPN ID list; 
   perform a first procedure according to the allowed NPN information when the allowed NPN information is in the form of the CAG ID list; and 
    perform a second procedure according to the allowed NPN information when the allowed NPN information is in the form of the SNPN ID list, 
   wherein the first procedure comprises: selecting a Public Land Mobile Network (PLMN) to register; and selecting the cell to camp on after determining that a first NPN ID in the NPN ID list comprises a first PLMN ID and a CAG ID, the first PLMN ID identifying the PLMN, the CAG ID belonging to the CAG ID list, the CAG ID associated with a CAG belonging to the PLMN; and 
   wherein the second procedure comprises: selecting the cell to camp on after determining that a second NPN ID in the NPN ID list comprises a second PLMN ID and a Network ID (NID), the second PLMN ID and the NID belonging to the SNPN ID list.
12. The BS of claim 11, wherein the area information comprises at least one of a Tracking Area Code (TAC), a cell ID, and a Radio Access Network Area Code (RANAC).
12. The UE of claim 11, wherein the area information comprises at least one of a Tracking Area Code (TAC), a cell ID, and a Radio Access Network Area Code (RANAC).
13. The BS of claim 11, wherein a maximum number of NPN IDs in the NPN ID list is configured by the cell as 12.
13. The UE of claim 11, wherein a maximum number of NPN IDs in the NPN ID list is configured by the cell as 12.
14. The BS of claim 11, wherein the first NPN ID indicates a Public Network Integrated NPN (PNI-NPN) deployed with support of the PLMN.
14. The UE of claim 11, wherein the first NPN ID indicates a Public Network Integrated NPN (PNI-NPN) deployed with support of the PLMN.
15. The BS of claim 11, wherein the second NPN ID indicates an SNPN.
15. The UE of claim 11, wherein the second NPN ID indicates an SNPN.
16. The BS of claim 11, wherein the first procedure further comprises: filtering out all NPN IDs excluding the first PLMN ID from the NPN ID list; and selecting an NPN ID that includes the CAG ID belonging to the CAG ID list from a remaining portion of the NPN ID list as the first NPN ID.
16. The UE of claim 11, wherein the first procedure further comprises: filtering out all NPN IDs not including the first PLMN ID from the NPN ID list; and selecting an NPN ID that includes the CAG ID belonging to the CAG ID list from a remaining portion of the NPN ID list as the first NPN ID.
17. The BS of claim 11, wherein each SNPN ID in the SNPN ID list comprises a PLMN ID portion and an NID portion.
17. The UE of claim 11, wherein each SNPN ID in the SNPN ID list comprises a PLMN ID portion and an NID portion.
18. The BS of claim 17, wherein: the second PLMN ID in the second NPN ID matches the PLMN ID portion of an SNPN ID in the SNPN ID list; and the NID in the second NPN ID matches the NID portion of the SNPN ID in the SNPN ID list.
18. The UE of claim 17, wherein: the second PLMN ID in the second NPN ID matches the PLMN ID portion of an SNPN ID in the SNPN ID list; and the NID in the second NPN ID matches the NID portion of the SNPN ID in the SNPN ID list.
19. The BS of claim 11, wherein the area information comprises first area information and second area information, the first area information is associated with the first NPN ID, and the second area information is associated with the second NPN ID.
19. The UE of claim 11, wherein the area information comprises first area information and second area information, the first area information is associated with the first NPN ID, and second area information is associated with the second NPN ID.
20. The BS of claim 11, wherein the second procedure further comprises: filtering out all NPN IDs excluding the second PLMN ID and the NID from the NPN ID list; and
selecting an NPN ID that includes the second PLMN ID and the NID from a remaining portion of the NPN ID list as the second NPN ID.
20. The UE of claim 11, wherein the second procedure further comprises: filtering out all NPN IDs not including the second PLMN ID and the NID from the NPN ID list; and selecting an NPN ID that includes the second PLMN ID and the NID from a remaining portion of the NPN ID list as the second NPN ID.



U.S. Patent No. 11,246,067 discloses the same limitations regarding the user equipment UE and method performed by the UE as claimed in claims 1-20 of Application 17/561,224, however, U.S. Patent No. 11,246,067 fails to particularly disclose the base station BS and method performed by the BS of transmitting to the UE, transmitting, to a User Equipment (UE), allowed Non-Public Network (NPN) information that is in a form of a Cell Access Group (CAG) Identity (ID) list or in a form of a Stand-alone Non-Public Network (SNPN) ID list.
	However, Ryu teaches a base station transmitting CAG related information to the UE, including one or more CAG identifiers of the cells that the wireless device is allowed to access (The AMF sends to a base station a control message to notify a change or the CAG area to a wireless device, the control message includes a list of CAG identifiers (abstract, p. [0329], [0331]); to support CAG the wireless device may be configured using the wireless configuration update procedure with CAG information, including a list of an allowed CAG identifiers (p. [0312], [0319])). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify U.S. Patent No. 11,246,067 with the teachings of Ryu, base station works in conjunction with core network elements to configure the wireless device with a list of CAG identifiers is allowed to access based on the current area.

Prior Art of Record
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(a) Lindheimer et al. (US 2022/0201592) – Methods of broadcasting public and non-public network lists and related network nodes and wireless devices.
(b) Ferdi et al. (US 2022/0201482) – Methods and apparatus for secure access control in wireless communications. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643